Exhibit 10.1

 



VAREX IMAGING CORPORATION

 


2020 OMNIBUS STOCK PLAN

 

 

 



  



TABLE OF CONTENTS

 

    Page       SECTION 1 BACKGROUND AND PURPOSE 1 1.1 Effective Date 1 1.2
Purpose of the Plan 1       SECTION 2 DEFINITIONS 1       2.1 “1934 Act” 1 2.2
“Adoption Date” 1 2.3 “Affiliate” 1 2.4 “Award” 1 2.5 “Award Agreement” 1 2.6
“Board” 1 2.7 “Code” 1 2.8 “Committee” 1 2.9 “Company” 2 2.10 “Consultant” 2
2.11 “Director” 2 2.12 “Disability” 2 2.13 “EBIT” 2 2.14 “EBITDA” 2 2.15
“Earnings Per Share” 2 2.16 “Effective Date” 2 2.17 “Employee” 2 2.18 “Exercise
Price” 2 2.19 “Fair Market Value” 2 2.20 “Fiscal Year” 2 2.21 “Grant Date” 2
2.22 “Incentive Stock Option” 3 2.23 “Net Income” 3 2.24 “Net Orders” 3 2.25
“Non-employee Director” 3 2.26 “Non-qualified Stock Option” 3 2.27 “Operating
Cash Flow” 3 2.28 “Option” 3 2.29 “Participant” 3 2.30 “Performance Goals” 3
2.31 “Performance Period” 4 2.32 “Performance Share” 4 2.33 “Performance Unit” 4
2.34 “Period of Restriction” 4 2.35 “Plan” 4 2.36 “Prior Plan” 4 2.37
“Restricted Stock” 4 2.38 “Restricted Stock Units” 4 2.39 “Retirement” 4 2.40
“Return on Assets” 4 2.41 “Return on Equity” 4 2.42 “Return on Sales” 4 2.43
“Revenue” 4 2.44 “Rule 16b-3” 4 2.45 “Section 16 Person” 4 2.46 “Shareholder
Return” 5 2.47 “Shares” 5 2.48 “Stock Appreciation Right” 5 2.49 “Subsidiary” 5
2.50 “Substitute Awards” 5 2.51 “Termination of Service” 5

 

-i- 

 



 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 3 ADMINISTRATION 5       3.1 The Committee 5 3.2
Authority of the Committee 5 3.3 Delegation by the Committee 6 3.4 Non-employee
Directors 6 3.5 Decisions Binding 6       SECTION 4 SHARES SUBJECT TO THE PLAN 6
      4.1 Number of Shares 6 4.2 Lapsed Awards 6 4.3 Shares Not Available for
Subsequent Issuance 7 4.4 Substitute Awards 7 4.5 Adjustments in Awards and
Authorized Shares 7       SECTION 5 STOCK OPTIONS 8       5.1 Grant of Options 8
5.2 Award Agreement 8 5.3 Exercise Price 8 5.3.1 Non-qualified Stock Options 8
5.3.2 Incentive Stock Options 8 5.3.3 Substitute Options 8 5.4 Expiration of
Options 8 5.5 Exercisability of Options 9 5.6 Payment 9 5.7 Restrictions on
Share Transferability 9 5.8 Certain Additional Provisions for Incentive Stock
Options 9 5.8.1 Exercisability 9 5.8.2 Termination of Service 9 5.8.3 Company
and Subsidiaries Only 9 5.8.4 Expiration 9       SECTION 6 STOCK APPRECIATION
RIGHTS 10       6.1 Grant of SARs 10 6.2 Exercise Price and Other Terms 10 6.3
SAR Agreement 10 6.4 Expiration of SARs 10 6.5 Payment of SAR Amount 10 6.6
Payment Upon Exercise of SAR 10       SECTION 7 RESTRICTED STOCK AND RESTRICTED
STOCK UNITS 10       7.1 Grant of Restricted Stock and Restricted Stock Units 10
7.2 Restricted Stock and Restricted Stock Units Agreement 10 7.3 Transferability
11 7.4 Other Restrictions 11 7.4.1 General Restrictions 11 7.4.2 Legend on
Certificates 11 7.5 Removal of Restrictions 11 7.6 Voting Rights 11 7.7
Dividends and Other Distributions 11 7.8 Return of Restricted Stock to Company
11

 

-ii- 

 



 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 8 PERFORMANCE UNITS AND PERFORMANCE SHARES 12       8.1
Grant of Performance Units and Shares 12 8.2 Performance Objectives and Other
Terms 12 8.2.1 General Performance Objectives 12 8.2.2 Performance Objectives 12
8.3 Earning of Performance Units and Performance Shares 12 8.4 Form and Timing
of Payment 12 8.5 Cancellation 12       SECTION 9 NON-EMPLOYEE DIRECTORS 12    
  9.1 Limitation on Grants to Non-Employee Directors 12 9.2 Non-Employee
Director Options 13 9.3 Terms of Options 13 9.3.1 Option Agreement 13 9.3.2
Exercise Price 13 9.3.3 Exercisability 13 9.3.4 Expiration of Options 13 9.3.5
Not Incentive Stock Options 13 9.3.6 Other Terms 13 9.4 Substitute Options 13
9.5 Elections by Non-employee Directors 13 9.6 Restricted Stock Units 14 9.7
Terms of Restricted Stock Units 14 9.7.1 Restricted Stock Unit Agreement 14
9.7.2 Vesting 14 9.7.3 Payment 14 9.7.4 Other Terms 14       SECTION 10
MISCELLANEOUS 14       10.1 No Effect on Employment or Service 14 10.2
Participation 14 10.3 Indemnification 14 10.4 Successors 15 10.5 Beneficiary
Designations 15 10.6 Nontransferability of Awards 15 10.7 No Rights as
Stockholder 15 10.8 Withholding Requirements 15 10.9 Withholding Arrangements 16
10.10 Deferrals 16 10.11 Dividend Equivalents 16 10.12 Prohibition on Repricings
16 10.13 Maximum Term of Options and SARs 16 10.14 Restatement of Financial
Results 16       SECTION 11 CORPORATE TRANSACTIONS 17       11.1 Effect of
Corporate Transaction on Awards 17 11.2 Authority of the Committee 18      

 

-iii- 

 



 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 12 AMENDMENT, TERMINATION AND DURATION 18       12.1
Amendment, Suspension or Termination 18 12.2 Duration of the Plan 18      
SECTION 13 LEGAL CONSTRUCTION 18       13.1 Gender and Number 18 13.2
Severability 18 13.3 Requirements of Law 18 13.4 Governing Law 18 13.5 Captions
18

 

-iv- 

 



 

VAREX IMAGING CORPORATION

 

2020 OMNIBUS STOCK PLAN

 

SECTION 1
BACKGROUND and PURPOSE

 

1.1            Effective Date. The Varex Imaging Corporation 2020 Omnibus Stock
Plan was adopted by the Board on December 20, 2019 (the “Adoption Date”), and
shall become effective on February 14, 2020 (the “Effective Date”), subject to
approval by the Company’s stockholders.

 

1.2            Purpose of the Plan. The Plan is intended to increase incentives
and to encourage Share ownership on the part of (1) employees of the Company and
its Affiliates, (2) consultants who provide significant services to the Company
and its Affiliates, and (3) directors of the Company who are employees of
neither the Company nor any Affiliate. The Plan also is intended to further the
growth and profitability of the Company.

 

SECTION 2
DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1            “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

2.2            “Adoption Date” shall have the meaning set forth in Section 1.1.

 

2.3            “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships and joint ventures) controlling, controlled by,
or under common control with the Company.

 

2.4            “Award” means, individually or collectively, a grant under the
Plan of Non-qualified Stock Options, Incentive Stock Options, SARs, Restricted
Stock, Restricted Stock Units, Performance Units or Performance Shares.

 

2.5            “Award Agreement” means the written agreement, which may be
electronic, setting forth the terms and provisions applicable to each Award
granted under the Plan.

 

2.6            “Board” means the Board of Directors of the Company.

 

2.7            “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or regulation thereunder shall
include such section or regulation, any valid regulation promulgated thereunder,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.8            “Committee” means the committee appointed by the Board (pursuant
to Section 3.1) to administer the Plan.

 

 -1- 

 



 

2.9            “Company” means Varex Imaging Corporation, a Delaware
corporation, or any successor thereto.



 

2.10            “Consultant” means any consultant, independent contractor, or
other person who provides significant services to the Company or its Affiliates
that is a natural person, but who is neither an Employee nor a Director.

 

2.11            “Director” means any individual who is a member of the Board.

 

2.12            “Disability” means a permanent and total disability within the
meaning of Section 22(e)(3) of the Code, provided that in the case of Awards
other than Incentive Stock Options, the Committee in its discretion may
determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Committee from time to
time. Notwithstanding the foregoing, to the extent “Disability” is used to
establish a payment event with respect to any Award subject to Section 409A of
the Code, “Disability” shall have the meaning set forth in Section 409A of the
Code and the applicable guidance issued by the Secretary of the Treasury
thereunder.

 

2.13            “EBIT” means as to any Performance Period, the Company’s or a
business unit’s income before reductions for interest and taxes, determined in
accordance with generally accepted accounting principles.

 

2.14            “EBITDA” means as to any Performance Period, the Company’s or a
business unit’s income before reductions for interest, taxes, depreciation and
amortization, determined in accordance with generally accepted accounting
principles.

 

2.15            “Earnings Per Share” means as to any Performance Period, the
Company’s or a business unit’s Net Income, divided by a weighted average number
of common shares outstanding and dilutive common equivalent shares deemed
outstanding, determined in accordance with generally accepted accounting
principles.

 

2.16            “Effective Date” shall have the meaning set forth in
Section 1.1.

 

2.17            “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.

 

2.18            “Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to the exercise of an Option.

 

2.19            “Fair Market Value” means the last quoted per share selling
price for Shares on an established securities market on the relevant date, or if
there were no sales on such date, the last quoted per share price for Shares on
the preceding date on which there were sales of Shares. Notwithstanding the
preceding, for federal, state and local income tax reporting purposes, fair
market value shall be determined by the Committee in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.

 

2.20            “Fiscal Year” means the fiscal year of the Company.

 

2.21            “Grant Date” means, with respect to an Award, the date that the
Award was granted.

 

 -2- 

 



 

2.22            “Incentive Stock Option” means an Option to purchase Shares
which is designated as an Incentive Stock Option and is intended to meet the
requirements of Section 422 of the Code.

  

2.23            “Net Income” means as to any Performance Period, the Company’s
or a business unit’s income after taxes, determined in accordance with generally
accepted accounting principles.

 

2.24            “Net Orders” means as to any Performance Period, the Company’s
or a business unit’s net orders calculated (and reviewed by the Company's
external independent auditors in accordance with agreed standard procedures) for
and reported in the Company's quarterly financial earnings press release filed
by the Company on a Current Report on Form 8-K.

 

2.25            “Non-employee Director” means a Director who is an employee of
neither the Company nor of any Affiliate.

 

2.26            “Non-qualified Stock Option” means an option to purchase Shares
which is not intended to be an Incentive Stock Option.

 

2.27            “Operating Cash Flow” means as to any Performance Period, the
Company’s or a business unit’s sum of Net Income plus depreciation and
amortization less capital expenditures plus changes in working capital comprised
of accounts receivable, inventories, other current assets, trade accounts
payable, accrued expenses, product warranty, advance payments from customers and
long-term accrued expenses, determined in accordance with generally acceptable
accounting principles.

 

2.28            “Option” means an Incentive Stock Option or a Non-qualified
Stock Option.

 

2.29            “Participant” means an Employee, Consultant, or Non-employee
Director who has an outstanding Award.

 

2.30            “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant with respect to an Award. As determined by the Committee, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) EBIT,
(b) EBITDA, (c) Earnings Per Share, (d) Net Income, (e) Operating Cash Flow,
(f) Return on Assets, (g) Return on Equity, (h) Return on Sales, (i) Revenue,
(j) Shareholder Return, (k) orders or Net Orders, (l) expenses, (m) cost of
goods sold, (n) profit/loss or profit margin, (o) working capital, (p) operating
income, (q) cash flow, (r) market share, (s) economic value add, (t) stock price
of the Company’s stock, (u) price/earning ratio, (v) debt or debt-to-equity
ratio, (w) accounts receivable, (x) cash, (y) write-off, (z) assets, (aa)
liquidity, (bb) operations, (cc) intellectual property (e.g., patents), (dd)
product development, (ee) regulatory activities, (ff) manufacturing, production
or inventory, (gg) mergers, acquisitions or divestitures, (hh) financings,
(ii) days sales outstanding, (jj) backlog, (kk) deferred revenue, (ll) employee
headcount and (mm) other financial or strategic goals. The Performance Goals may
differ from Participant to Participant and from Award to Award. The Committee
shall determine whether any significant element(s) shall be included in or
excluded from the calculation of any Performance Goal with respect to any
Participant. Notwithstanding the previous sentence, for Awards not intended to
qualify as performance-based compensation, “Determination Date” shall mean such
date as the Committee may determine in its discretion.

 

 -3- 

 



 

2.31            “Performance Period” means any fiscal period, as determined by
the Committee in its sole discretion.

  

2.32            “Performance Share” means a Performance Share granted to a
Participant pursuant to Section 8.

 

2.33            “Performance Unit” means a Performance Unit granted to a
Participant pursuant to Section 8.

 

2.34            “Period of Restriction” means the period during which shares of
Restricted Stock are subject to forfeiture and/or restrictions on
transferability.

 

2.35            “Plan” means the Varex Imaging Corporation 2020 Omnibus Stock
Plan, as set forth in this instrument and as hereafter amended from time to
time.

 

2.36            “Prior Plan” means the Varex Imaging Corporation 2017 Omnibus
Stock Plan.

 

2.37            “Restricted Stock” means an Award granted to a Participant
pursuant to Section 7.

 

2.38            “Restricted Stock Units” means a Restricted Stock Unit granted
to a Participant pursuant to Section 7, which may be settled to the Participant
in Shares or cash as determined by the Committee in its sole discretion.

 

2.39            “Retirement” means, in the case of an Employee or a Non-employee
Director, “Retirement” as defined pursuant to the Company’s or the Board’s
Retirement Policies, as they may be established from time to time. With respect
to a Consultant, no Termination of Service shall be deemed to be on account of
“Retirement.”

 

2.40            “Return on Assets” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s EBIT before incentive
compensation, divided by average net Company or business unit, as applicable,
assets, determined in accordance with generally accepted accounting principles.

 

2.41            “Return on Equity” means as to any Performance Period, the
percentage equal to the Company’s Net Income divided by average stockholder’s
equity, determined in accordance with generally accepted accounting principles.

 

2.42            “Return on Sales” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s EBIT before incentive
compensation, divided by the Company’s or the business unit’s, as applicable,
Revenue, determined in accordance with generally accepted accounting principles.

 

2.43            “Revenue” means as to any Performance Period, the Company’s or a
business unit’s net sales, determined in accordance with generally accepted
accounting principles.

 

2.44            “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as
amended, and any future regulation amending, supplementing or superseding such
regulation.

 

2.45            “Section 16 Person” means a person who, with respect to the
Shares, is subject to Section 16 of the 1934 Act.

 

 -4- 

 



 

2.46            “Shareholder Return” means as to any Performance Period, the
total return (change in share price plus reinvestment of any dividends) of a
Share.

  

2.47            “Shares” means shares of the Company’s common stock.

 

2.48            “Stock Appreciation Right” or “SAR” means an Award, granted
alone, in connection or in tandem with a related Option, that pursuant to
Section 6 is designated as a SAR.

 

2.49            “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

2.50            “Substitute Awards” means any Award granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.

 

2.51            “Termination of Service” means (a) in the case of an Employee, a
cessation of the employee-employer relationship between an Employee and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous reemployment by the Company or an Affiliate or where there is
a change in status from Employee to Non-employee Director; (b) in the case of a
Consultant, a cessation of the service relationship between a Consultant and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an Affiliate
or where there is a change in status from Consultant to Employee or Non-employee
Director; and (c) in the case of a Non-employee Director, a cessation of the
Non-employee Director’s service on the Board for any reason but excluding any
such termination where there is a change in status from Non-employee Director to
Employee. Notwithstanding the foregoing, to the extent that “Termination of
Service” is used to establish a payment event with respect to any Award subject
to Section 409A of the Code, “Termination of Service” shall have the same
meaning as “separation from service” as that term is defined in Section 409A of
the Code and the applicable guidance issued by the Secretary of the Treasury
thereunder.

 

SECTION 3
ADMINISTRATION

 

3.1            The Committee. The Plan shall be administered by the Committee.
The Committee shall consist of not less than two (2) Directors. The members of
the Committee shall be appointed from time to time by, and serve at the pleasure
of, the Board. Each member of the Committee shall qualify as (a) a “non-employee
director” under Rule 16b-3, and (b) an “independent director” under Nasdaq
Listing Rule 5605(a)(2). If it is later determined that one or more members of
the Committee do not so qualify, actions taken by the Committee prior to such
determination shall be valid to the extent permitted by law despite such failure
to qualify.

 

3.2            Authority of the Committee. It shall be the duty of the Committee
to administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees and Consultants shall be granted Awards,
(b) prescribe the terms and conditions of the Awards, including the authority to
accelerate the vesting of Awards (other than the terms and conditions of Awards
granted to Non-employee Directors pursuant to Section 9), (c) interpret the Plan
and the Awards, (d) adopt such procedures, agreements, arrangements, sub plans
and terms as are necessary or appropriate to permit participation in the Plan by
Employees, Consultants and Directors who are foreign nationals or employed
outside of the United States, (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(f) interpret, amend or revoke any such rules.

 

 -5- 

 



 

3.3            Delegation by the Committee. The Committee, in its sole
discretion and on such terms and conditions as comply with applicable law, may
delegate all or any part of its authority and powers under the Plan to a
committee of one or more directors and/or to officers of the Company; provided,
however, that the Committee may not delegate its authority and powers (a) with
respect to Section 16 Persons, or (b) in any way which would jeopardize the
Plan’s qualification under Rule 16b-3.

 

3.4            Non-employee Directors. Notwithstanding any contrary provision of
this Section 3, the Board shall administer Section 9 of the Plan, and the
Committee shall exercise no discretion with respect to Section 9. In the Board’s
administration of Section 9 and the Awards and any Shares granted to
Non-employee Directors, the Board shall have all of the authority and discretion
otherwise granted to the Committee with respect to the administration of the
Plan.

 

3.5            Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

 

SECTION 4
SHARES SUBJECT TO THE PLAN

 

4.1            Number of Shares. Subject to adjustment as provided in
Section 4.5 and the share counting provisions provided in this Section 4, a
total of 6,300,000 Shares shall be initially authorized for Awards granted under
the Plan, which amount is equal to 5,097,488 new shares plus 1,202,512 shares
that are available for issuance under the Prior Plan as of September 27, 2019,
less one (1) Share for every one (1) Share that was subject to an option or
stock appreciation right granted after September 27, 2019 and prior to the
Effective Date under the Prior Plan and two (2) Shares for every one (1) Share
that was subject to an award other than an option or stock appreciation right
granted after September 27, 2019 and prior to the Effective Date under the Prior
Plan. Any Shares that are subject to Options or Stock Appreciation Rights shall
be counted against this limit as one (1) Share for every one (1) Share granted,
and any Shares that are subject to Awards other than Options or Stock
Appreciation Rights shall be counted against this limit as two (2) Shares for
every one (1) Share granted. On and after the Effective Date, no awards may be
granted under the Prior Plan. A total of 6,300,000 Shares may be issued as
Incentive Stock Options.

 

4.2            Lapsed Awards. If (i) any Shares subject to an Award are
forfeited, an Award expires, is forfeited or is settled for cash (in whole or in
part), or (ii) after September 27, 2019 any Shares subject to an award under the
Prior Plan are forfeited, an award under the Prior Plan expires, is forfeited or
is settled for cash (in whole or in part), then in each such case the Shares
subject to such Award or award under the Prior Plan shall, to the extent of such
forfeiture, expiration or cash settlement, be added to the Shares available for
Awards under the Plan, in accordance with this Section 4.2. Any Shares that
again become available for Awards under the Plan pursuant to this Section 4.2
shall be added as (i) one (1) Share for every one (1) Share subject to Options
or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plan, and (ii) as two (2) Shares for
every one (1) Share subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan or awards other than options or stock appreciation
rights granted under the Prior Plan.

 

 -6- 

 



 

 

4.3          Shares Not Available for Subsequent Issuance. Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under Section 4.1: (i) Shares tendered
by the Participant or withheld by the Company in payment of the purchase price
of an Option (or, after September 27, 2019, an option under the Prior Plan),
(ii) Shares tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligation with respect to Awards (or, after September 27,
2019, awards under the Prior Plan), (iii) Shares subject to a Stock Appreciation
Right (or, after September 27, 2019, a stock appreciation right under the Prior
Plan) that in each case are not issued in connection with its stock settlement
on exercise thereof, and (iv) Shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options (or, after
September 27, 2019, options under the Prior Plan).

 

4.4          Substitute Awards. Substitute Awards shall not reduce the Shares
authorized for grant under the Plan or the limitations on grants to a
Participant contained in the Plan, nor shall Shares subject to a substitute
Award be added to the Shares available for Awards under the Plan as provided in
Section 4.2 above. Additionally, in the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan
(and Shares subject to such Awards shall not be added to the Shares available
for Awards under the Plan as provided in Section 4.2 above); provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees, Consultants or Directors prior to such acquisition or combination.

 

4.5          Adjustments in Awards and Authorized Shares. In the event of any
merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, Share combination, or other change in the
corporate structure of the Company affecting the Shares, the Committee shall
adjust the number and class of Shares which may be delivered under the Plan, the
number, class, and price of Shares subject to outstanding Awards, and the
numerical limit in Sections 5.1, 6.1., 7.1, and 8.1 in such manner as the
Committee (in its sole discretion) shall determine to be appropriate to prevent
the dilution or diminution of such Awards. In the case of Awards granted to
Non-employee Directors, the foregoing adjustments shall be made by the Board.
Notwithstanding the preceding, the number of Shares subject to any Award always
shall be a whole number.

 



 -7- 

 

 

SECTION 5
STOCK OPTIONS

 

5.1          Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees and Consultants at any time and from time to
time as determined by the Committee in its sole discretion. The Committee, in
its sole discretion, shall determine the number of Shares subject to each
Option, provided that during any Fiscal Year, no Participant shall be granted
Options covering more than 500,000Shares. The Committee may grant Incentive
Stock Options, Non-qualified Stock Options, or a combination thereof.
Non-Qualified Stock Options may be granted under the Plan pursuant to Section 9
to Non-employee Directors by the Board, which shall determine the terms of such
Options.

 

5.2          Award Agreement. Each Option shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the expiration date of the
Option, the number of Shares to which the Option pertains, any conditions to
exercise of the Option, and such other terms and conditions as the Committee, in
its discretion, shall determine. The Award Agreement shall specify whether the
Option is intended to be an Incentive Stock Option or a Non-qualified Stock
Option.

 

5.3          Exercise Price. Subject to the provisions of this Section 5.3, the
Exercise Price for each Option shall be determined by the Committee in its sole
discretion.

 

5.3.1            Non-qualified Stock Options. In the case of a Non-qualified
Stock Option, the Exercise Price shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date.

 

5.3.2            Incentive Stock Options. In the case of an Incentive Stock
Option, the Exercise Price shall be not less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date; provided, however, that if
on the Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Exercise Price
shall be not less than one hundred and ten percent (110%) of the Fair Market
Value of a Share on the Grant Date.

 

5.3.3            Substitute Options. Notwithstanding the provisions of Sections
5.3.1 and 5.3.2, in the event that the Company or an Affiliate consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Employees
or Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, shall determine the exercise price of such
substitute Options.

 

5.4          Expiration of Options. The term of each Option shall be stated in
the Award Agreement; provided, however, that the maximum term shall not exceed
ten (10) years from the Grant Date (subject to Section 5.8.4 regarding Incentive
Stock Options). The Committee, in its sole discretion, may, after an Option is
granted and before such Option expires, extend the term of the Option but in no
event shall the term of the Option exceed ten (10) years from the Grant Date.

 

5.5          Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.

 



 -8- 

 

 

5.6          Payment. Options shall be exercised by the Participant’s delivery
of a written notice of exercise to the Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.

 

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company by any means which the Committee, in its sole discretion, determines
both to provide legal consideration for the Shares and to be consistent with the
purposes of the Plan, including, but not limited to: (a) cash or its equivalent,
(b) previously acquired Shares having an aggregate Fair Market Value at the time
of exercise equal to the total Exercise Price, (c) a “same day sale” pursuant to
a program developed under Regulation T, or (d) having the Company withhold
otherwise deliverable Shares.

 

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker) Share certificates (which
may be in book entry form) representing such Shares.

 

5.7          Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
as it may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

 

5.8          Certain Additional Provisions for Incentive Stock Options.

 

5.8.1             Exercisability. The aggregate Fair Market Value (determined on
the Grant Date(s)) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by any Employee during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.

 

5.8.2            Termination of Service. If any portion of an Incentive Stock
Option is exercised more than three (3) months after the Participant’s
Termination of Service for any reason other than Disability or death (unless
(a) the Participant dies during such three-month period, and (b) the Award
Agreement or the Committee permits later exercise), the portion so exercised
shall be deemed a Non-qualified Stock Option.

 

5.8.3            Company and Subsidiaries Only. Incentive Stock Options may be
granted only to persons who are employees of the Company or a Subsidiary on the
Grant Date.

 

5.8.4            Expiration. No Incentive Stock Option may be exercised after
the expiration of ten (10) years from the Grant Date; provided, however, that if
the Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of the stock of the Company or any of its Subsidiaries, the
Option may not be exercised after the expiration of five (5) years from the
Grant Date.

 



 -9- 

 

 

SECTION 6
STOCK APPRECIATION RIGHTS

 

6.1          Grant of SARs. Subject to the terms and conditions of the Plan,
SARs may be granted to Employees and Consultants at any time and from time to
time as shall be determined by the Committee, in its sole discretion. The
Committee shall have complete discretion to determine the number of SARs granted
to any Participant, provided that during any Fiscal Year, no Participant shall
be granted SARs covering more than 500,000 Shares.

 

6.2          Exercise Price and Other Terms. The Committee, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan. However, the exercise price of a
SAR shall be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date.

 

6.3          SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.

 

6.4          Expiration of SARs. A SAR granted under the Plan shall expire upon
the date determined by the Committee, in its sole discretion, and set forth in
the Award Agreement. Notwithstanding the foregoing, the rules of Section 5.4 and
10.13 also shall apply to SARs.

 

6.5          Payment of SAR Amount. Upon exercise of a SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)            The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times

 

(b)            The number of Shares with respect to which the SAR is exercised.

 

6.6          Payment Upon Exercise of SAR. At the discretion of the Committee,
payment for a SAR may be in cash, Shares or a combination thereof.

 

SECTION 7
RESTRICTED STOCK and RESTRICTED STOCK UNITS

 

7.1          Grant of Restricted Stock and Restricted Stock Units. Subject to
the terms and provisions of the Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock or Restricted Stock Units to
Employees and Consultants in such amounts as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant, provided that
during any Fiscal Year, no Participant shall be granted more than 500,000 Shares
of Restricted Stock or Restricted Stock Units.

 

7.2          Restricted Stock and Restricted Stock Units Agreement. Each Award
of Restricted Stock or Restricted Stock Units shall be evidenced by an Award
Agreement that shall specify the Period of Restriction, the number of Shares
granted, any price to be paid for the Shares, and such other terms and
conditions as the Committee, in its sole discretion, shall determine. Unless the
Committee determines otherwise, Shares of Restricted Stock shall be held by the
Company as escrow agent until the restrictions on such Shares have lapsed.

 



 -10- 

 

 

7.3          Transferability. Shares of Restricted Stock or Restricted Stock
Units may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

7.4          Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock or Restricted Stock
Units as it may deem advisable or appropriate, in accordance with this
Section 7.4.

 

7.4.1            General Restrictions. The Committee may set restrictions based
upon the achievement of specific performance objectives (Company-wide, business
unit or individual), applicable federal or state securities laws, or any other
basis determined by the Committee in its discretion.

 

7.4.2            Legend on Certificates. The Committee, in its discretion, may
legend the certificates representing Restricted Stock to give appropriate notice
of such restrictions. For example, the Committee may determine that some or all
certificates representing Shares of Restricted Stock shall bear the following
legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Varex Imaging
Corporation 2020 Omnibus Stock Plan, and in a Restricted Stock Agreement. A copy
of the Plan and such Restricted Stock Agreement may be obtained from the
Secretary of Varex Imaging Corporation”

 

7.5          Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Committee,
in its discretion, may accelerate the time at which any restrictions shall
lapse, and remove any restrictions. After the restrictions have lapsed, the
Participant shall be entitled to have any legend or legends under Section 7.4
removed from his or her Share certificate, and the Shares shall be freely
transferable by the Participant.

 

7.6          Voting Rights. During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.

 

7.7          Dividends and Other Distributions. Participants holding Shares of
Restricted Stock granted on or after the Effective Date shall not be entitled to
receive dividends and other distributions on any Shares that are subject to
restrictions. Notwithstanding the foregoing, at the Committee’s sole discretion,
Participants holding Shares of Restricted Stock may be credited with dividends
and other distributions while such Shares are subject to restrictions provided
that such dividends and other distributions shall be paid or distributed to
Participants only if, when and to the extent such restrictions on such Shares
lapse. The value of dividends and other distributions payable or distributable
with respect to any Shares for which such restrictions do not lapse during the
applicable Period of Restriction shall be forfeited.

 

7.8          Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.

 



 -11- 

 

 

SECTION 8
PERFORMANCE UNITS AND PERFORMANCE SHARES

 

8.1          Grant of Performance Units and Shares. Performance Units and
Performance Shares may be granted to Employees and Consultants at any time and
from time to time, as shall be determined by the Committee, in its sole
discretion. The Committee shall have complete discretion in determining the
number of Performance Units and Performance Shares granted to any Participant,
provided that during any Fiscal Year, no more than 500,000 Performance Shares or
Performance Units may be granted to any Participant.

 

8.2          Performance Objectives and Other Terms. The Committee shall set
performance objectives in its discretion, which, depending on the extent to
which they are met, will determine the number or value of Performance Units or
Shares that will be paid out to the Participants. The Committee may set
performance objectives based upon the achievement of Company-wide, business
unit, or individual goals, or any other basis determined by the Committee in its
discretion. The time period during which the performance objectives must be met
shall be called the “Performance Period.” Each Award of Performance Units or
Shares shall be evidenced by an Award Agreement that shall specify the
Performance Period, and such other terms and conditions as the Committee, in its
sole discretion, shall determine.

 

8.2.1            General Performance Objectives. The Committee may set
performance objectives based upon the achievement of Company-wide, business unit
or individual goals, or any other basis determined by the Committee in its
discretion.

 

8.2.2            Performance Objectives. The Committee, in its discretion, may
determine that the performance objectives applicable to Performance Units or
Shares shall be based on the achievement of Performance Goals.

 

8.3          Earning of Performance Units and Performance Shares. After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout of the number of Performance Units or Shares earned during the
Performance Period, depending upon the extent to which the applicable
performance objectives have been achieved. After the grant of a Performance Unit
or Share, the Committee, in its sole discretion, may reduce or waive any
performance objectives for Award.

 

8.4          Form and Timing of Payment. Payment of earned Performance Units or
Performance Shares shall be made as soon as practicable after the expiration of
the applicable Performance Period. The Committee, in its sole discretion, may
pay such earned Awards in cash, Shares or a combination thereof.

 

8.5          Cancellation. On the date set forth in the Award Agreement, all
unearned or unvested Performance Units or Performance Shares shall be forfeited
to the Company, and again shall be available for grant under the Plan.

 

SECTION 9
NON-EMPLOYEE DIRECTORS

 

9.1          Limitation on Grants to Non-Employee Directors. Awards granted
during a single fiscal year under the Plan or otherwise, taken together with any
cash fees paid during such fiscal year for services on the Board, shall not
exceed $625,000 in total value for any Non-employee Director serving as the lead
director of the Board or chair of the Board and $525,000 in total value for any
other Non-employee Director (calculating the value of any such stock awards
based on the grant date fair value of such stock awards for financial reporting
purposes). Such applicable limit shall include the value of any stock awards
that are received in lieu of all or a portion of any annual committee cash
retainers or other similar cash based payments.

 



 -12- 

 

 

9.2         Non-Employee Director Options. Subject to the terms and provisions
of the Plan, Non-qualified Stock Options may be issued to Non-employee Directors
at any time and from time to time, as determined by the Board in its sole
discretion, including the number of Shares subject to each Option, and the terms
and conditions of such Awards.

 

9.3         Terms of Options.

 

9.3.1            Option Agreement. Each Option granted pursuant to this
Section 9 shall be evidenced by a written stock option agreement, which shall be
executed by the Non-employee Director and the Company.

 

9.3.2            Exercise Price. The Exercise Price for the Shares subject to
each Option granted pursuant to this Section 9 shall be one hundred percent
(100%) of the Fair Market Value of such Shares on the Grant Date.

 

9.3.3            Exercisability. Unless provided otherwise in an Award
Agreement, each Option granted pursuant to this Section 9 shall be fully
exercisable on the Grant Date.

 

9.3.4            Expiration of Options. The term of each Option shall be stated
in the Award Agreement; provided, however, that the maximum term shall not
exceed ten (10) years from the Grant Date.

 

9.3.5            Not Incentive Stock Options. Options granted pursuant to this
Section 9 shall not be designated as Incentive Stock Options.

 

9.3.6            Other Terms. Unless provided otherwise in an Award Agreement,
all provisions of the Plan not inconsistent with this Section 9 shall apply to
Options granted to Non-employee Directors; provided, however, that Section 5.2
(relating to the Committee’s discretion to set the terms and conditions of
Options) shall be inapplicable with respect to Non-employee Directors.

 

9.4          Substitute Options. Notwithstanding the provisions of
Section 9.3.2, in the event that the Company or an Affiliate consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become
Non-employee Directors on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, shall determine the exercise price of such
substitute Options.

 

9.5          Elections by Non-employee Directors. Pursuant to such procedures as
the Board (in its discretion) may adopt from time to time, each Non-employee
Director may elect to forego receipt of all or a portion of the annual retainer,
committee chair fees, meeting attendance fees and other cash compensation
otherwise due to the Non-employee Director in exchange for Shares. The number of
Shares received by any Non-employee Director shall equal the amount of foregone
compensation divided by the Fair Market Value of a Share on the date that the
compensation otherwise would have been paid to the Non-employee Director,
rounded up to the nearest whole number of Shares. In addition, pursuant to such
procedures as the Board (in its discretion) may adopt from time to time, each
Non-employee Director may elect to forego receipt of all or a portion of the
annual retainer, committee chair and meeting attendance fees and other cash
compensation otherwise due to the Non-employee Director in exchange for an
Option to purchase Shares.

 



 -13- 

 

 

9.6         Restricted Stock Units. Subject to the terms and provisions of the
Plan, Awards of Restricted Stock Units may be granted to Non-employee Directors
at any time and from time to time, as determined by the Board in its sole
discretion, including the number of Restricted Stock Units subject to each Award
and the terms and conditions of such Awards.

 

9.7         Terms of Restricted Stock Units.

 

9.7.1            Restricted Stock Unit Agreement. Restricted Stock Units granted
pursuant to Section 9.6 shall be evidenced by a written Award Agreement, which
shall be executed by the Non-employee Director and the Company.

 

9.7.2            Vesting. Awards of Restricted Stock Units shall vest over a
period provided in the Award Agreement, and may vest pro rata over such time.

 

9.7.3            Payment. Except as may be provided in an Award Agreement,
Restricted Stock Unit Awards will be paid in Shares. Awards of Restricted Stock
Units may be paid in a lump sum or in installments following vesting or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

 

9.7.4            Other Terms. Unless provided otherwise in an Award Agreement,
all provisions of the Plan applicable to Restricted Stock Units not inconsistent
with Section 9.6 and this Section 9.7 shall apply to Restricted Stock Units
granted to Non-employee Directors.

 

SECTION 10
MISCELLANEOUS

 

10.1        No Effect on Employment or Service. Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Employment with the Company and its Affiliates
is on an at-will basis only.

 

10.2        Participation. No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

 

10.3        Indemnification. Each person who is or shall have been a member of
the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 



 -14- 

 

 

10.4        Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.

 

10.5        Beneficiary Designations. If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid Award shall be paid in the event of the Participant’s death.
Each such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate and,
subject to the terms of the Plan and of the applicable Award Agreement, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.

 

10.6        Nontransferability of Awards. Except as provided below, no Award
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will, by the laws of descent and
distribution, or to the limited extent provided in Section 10.5. All rights with
respect to an Award granted to a Participant shall be available during his or
her lifetime only to the Participant. Notwithstanding the foregoing, the
Committee, or the Board in the case of Awards to Non-Employee Directors, may, in
its sole discretion and to the extent permitted by applicable law, permit the
transfer of an Award to an individual or entity other than the Company (each
transferee thereof a “Permitted Assignee”), subject to such restrictions as the
Committee, or the Board, in its sole discretion may impose; provided, however,
that in no event may any Award be transferred for consideration to a third party
financial institution.

 

10.7        No Rights as Stockholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

 

10.8        Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof). Notwithstanding any contrary
provision of the Plan, if a Participant fails to remit to the Company such
withholding amount within the time period specified by the Committee (in its
discretion), the Participant’s Award may, in the Committee’s discretion, be
forfeited and in such case the Participant shall not receive any of the Shares
subject to such Award.

 



 -15- 

 

 

10.9        Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the required tax withholding
obligations in connection with an Award by any means which the Committee, in its
sole discretion, determines both to satisfy the required tax withholding
obligations and to be consistent with the purposes of the Plan, including, but
not limited to: (a) having the Company withhold otherwise deliverable Shares,
(b) delivering to the Company already-owned Shares having a Fair Market Value
equal to the amount required to be withheld, or (c) a “same day sale” pursuant
to a program developed under Regulation T provided, however, that the amount of
tax withholding to be satisfied by any such method will be limited to the extent
necessary to avoid adverse accounting consequences, including but not limited to
the Award being classified as a liability award. The Fair Market Value of the
Shares to be withheld, delivered or sold shall be determined as of the date that
the taxes are required to be withheld.

 

10.10      Deferrals. The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be delivered to a Participant under the Plan. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion. Notwithstanding the
foregoing, any deferral under this Section 10.10 shall be made in accordance
with the provisions of Section 409A of the Code and the applicable guidance
issued by the Secretary of the Treasury thereunder.

 

10.11      Dividend Equivalents. The recipient of an Award other than Options or
SARs (including, without limitation, any deferred Award) may, at the Committee,
or if applicable, the Board’s sole discretion, receive dividend equivalents.
Such dividend equivalents entitle the Participant to be credited with an amount
equal to all dividends and other distributions (whether in cash or other
property) paid on an equivalent number of Shares while the Award is outstanding.
Dividend equivalents may be converted into additional Awards (for example,
additional restricted stock units). Settlement of dividend equivalents may be
made in the form of cash, in the form of Shares, or a combination of both. Any
dividend equivalents credited with respect to Awards shall be settled only if,
when and to the extent such Awards vest and are settled. The value of amounts
payable with respect to Awards that do not vest shall be forfeited.

 

10.12      Prohibition on Repricings. Options and SARs may not be repriced
without the approval of the Company’s stockholders. For this purpose,
"reprice" means that that the Company has: (a) lowered or reduced the Exercise
Price of outstanding Options and/or outstanding SARs after they have been
granted, (b) canceled an Option and/or a SAR when the applicable Exercise Price
exceeds the Fair Market Value of the underlying Shares in exchange for cash or
another Award and (c) taken any other action with respect to an Option and/or a
SAR that would be treated as a repricing under the rules and regulations of the
principal securities market on which the Shares are traded.  An adjustment
pursuant to Section 4.5 shall not be treated as a repricing.

 

10.13      Maximum Term of Options and SARs. Notwithstanding anything in
Sections 5, 6 and 9 to the contrary, no Option or SAR shall have a term that
exceeds ten (10) years from the Grant Date.

 

10.14      Restatement of Financial Results. All Awards granted under the Plan
will be subject to recoupment in accordance with any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. In the event that the Company has not
adopted such required policy and notwithstanding anything to the contrary set
forth in the Plan or any Award Agreement, in the event of a restatement of
incorrect financial results, the Board shall review the conduct of executive
officers in relation to the restatement and if the Board determines that an
executive officer has engaged in misconduct or other violations of the Company’s
code of ethics in connection with the restatement, the Board would, in its
discretion, take appropriate action to remedy the misconduct, including, without
limitation, seeking reimbursement of any portion of performance-based or
incentive compensation paid or awarded to the executive under the Plan that is
greater than would have been paid or awarded if calculated based on the restated
financial results, to the extent not prohibited by governing law. For this
purpose, the term “executive officer” means executive officers as defined by the
Securities Exchange Act of 1934, as amended. Such action by the Board would be
in addition to any other actions the Board or the Company may take under the
Company’s policies, as modified from time to time, or any actions imposed by law
enforcement, regulators or other authorities.

 



 -16- 

 

 

10.15      Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Any provision of this Plan that would cause the grant of an
Award or the payment, settlement or deferral thereof to fail to satisfy
Section 409A of the Code shall be amended to comply with Section 409A of the
Code on a timely basis, which may be made on a retroactive basis, in accordance
with regulations and other guidance issued under Section 409A of the Code.
Should any payments made in accordance with the Plan to a “specified employee”
(as defined under Section 409A of the Code) be determined to be payments from a
nonqualified deferred compensation plan and are payable in connection with a
Participant’s “separation from service” (as defined under Section 409A of the
Code), that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after the Participant’s separation from service, and to the
extent necessary to avoid the imposition of taxes under Section 409A of the
Code, will be paid in a lump sum on the earlier of the date that is six
(6) months and one day after the Participant’s date of separation from service
or the date of the Participant’s death. For purposes of Section 409A of the
Code, the payments to be made to a Participant in accordance with this Plan
shall be treated as a right to a series of separate payments.

 

SECTION 11
Corporate TraNSACTIONS

 

11.1        Effect of Corporate Transaction on Awards. Except as set forth in an
Award Agreement, upon the occurrence of (a) a merger, combination,
consolidation, reorganization or other corporate transaction; (b) an exchange of
Shares or other securities of the Company; (c) a sale of all or substantially
all the business, stock or assets of the Company; (d) a dissolution of the
Company; or (e) any event in which the Company does not survive (or does not
survive as a public company in respect of its Shares), then any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Awards
outstanding under the Plan or may substitute similar stock awards for Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company pursuant to the
transaction), and any reacquisition or repurchase rights held by the Company in
respect of Shares issued pursuant to Awards may be assigned by the Company to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company) in connection with such transaction.
Except as set forth in an Award Agreement, if the Committee does not provide for
the assumption, continuation or substitution of Awards, each Award shall fully
vest and terminate upon the related event, provided that holders of Options or
SARs be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise their outstanding vested Options and SARs
before the termination of such Awards; provided, however, that any payout in
connection with a terminated award shall comply with Section 409A of the Code to
the extent necessary to avoid taxation thereunder.

 



 -17- 

 

 

11.2        Authority of the Committee. Notwithstanding the foregoing, except as
set forth in an Award Agreement, in the event that an Award would otherwise
terminate upon the effective time of any transaction described in Section 11.1,
the Committee may provide for a payment in such form as may be determined by the
Committee, equal in value to the excess, if any, of (A) the value of the
property the Participant would have received upon the exercise or vesting of the
Award immediately prior to the effective time of the transaction, over (B) any
exercise price payable by such holder in connection with such exercise, and
provided further, that at the discretion of the Committee, such payment may be
subject to the same conditions that apply to the consideration that will be paid
to holders of Shares in connection with the transaction; provided, however, that
any payout in connection with a terminated award shall comply with Section 409A
of the Code to the extent necessary to avoid taxation thereunder. Without
limiting the generality of Section 3, any good faith determination by the
Committee pursuant to its authority under this Section 11.2 shall be conclusive
and binding on all persons.

 

SECTION 12
AMENDMENT, TERMINATION AND DURATION

 

12.1        Amendment, Suspension or Termination. Subject to Section 10.12, the
Board, in its sole discretion, may amend or terminate the Plan, or any part
thereof, at any time and for any reason. The amendment, suspension or
termination of the Plan shall not, without the consent of the Participant, alter
or impair any rights or obligations under any Award theretofore issued to such
Participant. Any amendment shall also, to the extent required by applicable law
or regulation, be subject to stockholder approval. No Award may be granted
during any period of suspension or after termination of the Plan.

 

12.2        Duration of the Plan. Without further stockholder approval, no
Incentive Stock Option may be granted under the Plan after ten (10) years from
the Adoption Date.

 

SECTION 13
LEGAL CONSTRUCTION

 

13.1        Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

13.2        Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

13.3        Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

13.4        Governing Law. The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of Delaware, but
without regard to its conflict of law provisions.

 

13.5        Captions. Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.

 



 -18- 

 

 

EXECUTION

 

IN WITNESS WHEREOF, Varex Imaging Corporation, by its duly authorized officer,
has executed the Plan on the date indicated below.

 

 

  Varex Imaging Corporation         Dated: February 14, 2020 By: /s/ Kimberley
E. Honeysett  

Kimberley E. Honeysett

Vice President and Secretary

 



   

 

 

VAREX IMAGING CORPORATION



2020 OMNIBUS STOCK PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Varex Imaging Corporation (the “Company”) hereby grants the employee
(“Employee”) named on the Summary of Grant Award (the “Grant Summary”) on the
Grant Date*, a nonqualified stock option under the Company’s 2020 Omnibus Stock
Plan (the “Plan”) to purchase shares of common stock of the Company (“Shares”)
pursuant to this Nonqualified Stock Option Agreement (the “Agreement”). The
maximum number of Shares exercisable pursuant to this option (“Shares Granted”),
the purchase price per Share and the option expiration date (the “Expiration
Date”) are stated on the Grant Summary*. However, as provided in the Terms and
Conditions of Nonqualified Stock Option attached hereto as Appendix A, this
option may expire earlier than the Expiration Date. Subject to the provisions of
Appendix A, which includes the Country-Specific Addendum, and of the Plan, the
principal features of this option are as follows:

 

Scheduled Vesting Dates:Number of Shares**

 

[INSERT VESTING DATE] [INSERT NUMBER OF SHARES VESTING ON EACH VESTING DATE]

 

* See “Grant Summary” page on the service provider web-site.

** Shares vest in only whole share increments, fractions of shares vest only
when they equal whole share increments.

 

Method of Option Exercise

 

This option must be exercised using a cashless method of exercise, whereby a
portion of the exercised Shares with a Fair Market Value equal to the purchase
price of the exercised Shares, any Tax Related Items (as defined in Appendix A)
and any brokers’ fees are immediately sold and the remaining Shares are then
remitted to the Employee.

 

Event Triggering Maximum Time to Exercise Termination of Option: After
Triggering Event***:     Termination of Service for cause None Termination of
Service due to Disability 1 year Termination of Service due to death Expiration
Date Termination of Service due to Retirement**** Expiration Date All other
Terminations of Service 3 months

 

*** However, in no event may this option be exercised after the Expiration Date.

**** “Retirement” for purposes of this Agreement means the Employee has attained
a minimum of 55 years of age and has provided a minimum of five (5) years of
service as an Employee.

 

Your acceptance online at the service provider web-site or, when provided, your
signature of a copy of this Agreement, indicates your agreement and
understanding that this option is subject to all of the terms and conditions
contained in Appendix A, which includes the Country-Specific Addendum, and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 4 through 6 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE PLAN, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS OPTION. YOU CAN REQUEST A
COPY OF THE PLAN BY CONTACTING THE CORPORATE HUMAN RESOURCES OFFICE IN SALT LAKE
CITY, UTAH.

 



   

 

 

APPENDIX A



TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1.            Grant of Option. The Company hereby grants to the Employee under
the Plan, as a separate incentive in connection with his or her contributions to
the Company and not in lieu of any salary or other compensation for his or her
services, a nonqualified stock option for, on the terms and conditions set forth
in this Agreement and the Plan, all or any part of an aggregate of the number of
Shares Granted as specified on the “Grant Summary” page of the service provider
web-site.

 

2.            Exercise Price. The purchase price per Share for this option (the
“Exercise Price”) shall be the Grant Price in USD as specified on the “Summary
of Grant Award” page of the service provider web-site.

 

3.            Number of Shares. The number and class of Shares specified in
Paragraph 1 above, and/or the Exercise Price, are subject to adjustment by the
Committee in the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, Share
combination or other change in the corporate structure of the Company affecting
the Shares.

 

4.            Vesting Schedule. Except as otherwise provided in this Agreement,
the right to exercise this option will vest as to [INSERT VESTING SCHEDULE].
Unless otherwise determined by the Committee in its sole discretion, on any
scheduled vesting date, vesting actually will occur only if the Employee has not
had a Termination of Service prior to the applicable vesting date.
Notwithstanding the foregoing, in the event of the Employee’s Termination of
Service due to Death or Disability, if the right to exercise any of the Shares
specified in Paragraph 1 had not yet vested, then the right to exercise such
Shares will vest on the date of the Employee’s Termination of Service. For the
avoidance of doubt and for purposes of this option only, Termination of Service
will not be extended by any notice period or “garden leave” that may be required
contractually or under applicable laws, unless otherwise determined by the
Company in its sole discretion.

 

5.            Expiration of Option. In the event of the Employee’s Termination
of Service for any reason other than Disability, Retirement, death or for cause,
the Employee may, within three (3) months after the date of such Termination, or
prior to the Expiration Date, whichever shall first occur, exercise any vested
but unexercised portion of this option. In the event of the Employee’s
Termination of Service due to Disability, the Employee may, within one (1) year
after the date of such Termination, or prior to the Expiration Date, whichever
shall first occur, exercise any vested but unexercised portion of this option.
In the event of the Employee’s Termination of Service due to Retirement, the
Employee may exercise any vested but unexercised portion of this option prior to
the Expiration Date. In the event of the Employee’s Termination of Service by
the Company for cause (as determined by the Company), the Employee may not
exercise any portion of this option that is unexercised on the date of such
Termination.

 

6.            Death of Employee. In the event that the Employee dies while in
the employ of the Company and/or a Subsidiary or Affiliate or during the three
(3) month, or one (1) year periods referred to in Paragraph 5 above, the
Employee’s designated beneficiary, or if either no beneficiary survives the
Employee or the Committee does not permit beneficiary designations or such
designation is not valid under local law, the administrator or executor of the
Employee’s estate may exercise any vested but unexercised portion of the option
prior to the Expiration Date. Any such transferee must furnish the Company
(a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
option and compliance with any laws or regulations pertaining to such transfer,
and (c) written acceptance of the terms and conditions of this option as set
forth in this Agreement.

 

7.            Persons Eligible to Exercise Option. This option shall be
exercisable during the Employee’s lifetime only by the Employee. The option
shall not be transferable by the Employee, except by (a) a valid beneficiary
designation made in a form and manner acceptable to the Committee (if
permissible under local law), or (b) will or the applicable laws of descent and
distribution.

 



 A-1 

 

 

8.            Exercise of Option. This option may be exercised by the person
then entitled to do so as to any vested and exercisable Shares (a) by giving
written notice of exercise to the Secretary of the Company (or his or her
designee), specifying the number of full Shares subject to the exercise and
(b) providing that all such exercised Shares necessary to cover the full cost of
the transaction including the aggregate Exercise Price, brokerage fees,
Securities and Exchange Commission charges or exchange fees, and all applicable
taxes (including but not limited to income taxes, payroll taxes, transfer taxes,
payment on account and social insurance contributions) required to be withheld
under the laws of any country, state, province, city or other jurisdiction
(collectively, the “Tax-Related Items”) shall be sold simultaneously with or
immediately following the exercise, and the remaining Shares shall be delivered
to the person exercising the option. Subject to compliance with applicable laws,
this option shall be deemed to be exercised upon receipt by the Company of the
appropriate written notice of exercise accompanied by the Exercise Price and the
satisfaction of Tax-Related Items and other requirements or restrictions that
may be imposed by the to comply with applicable laws or facilitate
administration of the Plan. No partial exercise of this option may be for less
than ten (10) Share lots or multiples thereof. The Employee understands and
agrees that, unless otherwise permitted by the Company, any cross-border cash
remittance made to exercise this option or transfer proceeds received upon the
sale of Shares must made through a locally-authorized financial institution or
registered foreign exchange agency and may require the Employee to provide to
such entity certain information regarding the transaction. Moreover, the
Employee understands and agrees that the future value of the underlying Shares
is unknown and cannot be predicted with certainty and may decrease in value,
even below the Exercise Price. The Employee understands that neither the Company
nor any Subsidiary or Affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any Subsidiary or Affiliate in its sole discretion of an
applicable foreign currency exchange rate that may affect the value of the
option (or the calculation of income or Tax-Related Items thereunder).

 

9.            Responsibility for Taxes. As a condition to the grant, vesting and
exercise of the option, regardless of any action the Company or any Subsidiary
or Affiliate takes with respect to the Tax-Related Items, the Employee hereby
acknowledges and agrees that the ultimate liability for all Tax-Related Items is
and remains the Employee’s responsibility and may exceed any amount actually
withheld by the Company or any Subsidiary or Affiliate. The Employee further
acknowledges that the Company and its Subsidiaries and Affiliates (1) make no
representations or undertakings regarding the treatment of the Tax-Related Items
in connection with any aspect of the option grant, including the grant, vesting
or exercise of the option and the immediate sale of Shares acquired pursuant to
such exercise; and (2) do not commit to structure the terms of the grant or any
aspect of this option to reduce or eliminate the Employee’s liability for
Tax-Related Items or achieve any particular tax result. The Employee also agrees
that he or she will not make any claim against the Company, or any of its
Directors, Employees or Subsidiaries or Affiliates related to Tax-Related Items
arising from this option. The Employee further acknowledges and agrees that the
Employee is solely responsible for filing all relevant documentation that may be
required in relation to this option or any Tax-Related Items (other than filings
or documentation that is the specific obligation of the Company or any
Subsidiary or Affiliate pursuant to applicable law), such as but not limited to
personal income tax returns or reporting statements in relation to the grant,
vesting or exercise of the option, the holding of Shares or any bank or
brokerage account, the subsequent sale of Shares, and the receipt of any
dividends. The Employee also understands that applicable laws may require
varying Share or option valuation methods for purposes of calculating
Tax-Related Items, and the Company and its Subsidiaries and Affiliates assume no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
the Employee under applicable laws. Further, if the Employee has become subject
to Tax-Related Items in more than one jurisdiction, the Employee acknowledges
that the Company or any Subsidiary or Affiliate may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

10.          Suspension of Exercisability. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under the laws of any country, state,
province, city or other jurisdiction, or the consent or approval of any
governmental regulatory authority, is necessary or desirable as a condition of
the exercise of the option and Share issuance, given the cashless exercise
restriction hereunder, this option may not be exercised, in whole or in part,
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. The Company shall make reasonable efforts to meet the requirements
of any such laws of any country, state, province, city or other jurisdiction or
securities exchange and to obtain any reasonably available and necessary consent
or approval of any such governmental authority. The Company is not obligated,
and will have no liability for, failure to issue or deliver any Shares upon
exercise of this option unless such issuance or delivery would comply with the
applicable laws, with such compliance determined by the Company in consultation
with its legal counsel. In addition, the exercise of this option remains subject
to the terms of the Company’s insider trading policy. Furthermore, the Employee
understands that the applicable laws of the country in which the Employee is
residing or working at the time of grant, vesting, and/or exercise of this
option (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent exercise of this
option, and neither the Company nor any Subsidiary or Affiliate assumes any
liability in relation to this option in such case. This option may not be
exercised until such time as the Plan has been approved by the holders of
capital stock of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable laws, including any applicable U.S.
federal or state securities laws or any other law or regulation. As a condition
to the exercise of this option, the Company may require the Employee to make any
representation and warranty to the Company as may be required by the applicable
laws. Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to the Employee on the date on which this option is
exercised with respect to such Shares, subject to applicable laws.

 



 A-2 

 

 

11.          No Rights of Stockholder. Neither the Employee (nor any
beneficiary) shall be or have any of the rights or privileges of a stockholder
of the Company in respect of any of the Shares issuable pursuant to the exercise
of this option, unless and until such person shall have exercised the option and
paid the Exercise Price.

 

12.          No Effect on Service. Neither the Plan nor this Agreement shall be
construed to create an employment or service relationship. Nothing in this
Agreement or the Plan shall confer upon the Employee any right to continue to be
employed by, or continue in the service of, the Company or any Subsidiary or
Affiliate or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary or Affiliate, which are hereby expressly reserved, to
terminate the employment of the Employee at any time for any reason whatsoever,
with or without good cause, subject to applicable laws. Such reservation of
rights can be modified only in an express written contract executed by a duly
authorized officer of the Company or the Subsidiary or Affiliate employing or
otherwise engaging the Employee. For purposes of this Agreement, the transfer of
the employment of the Employee between the Company and any one of its
Subsidiaries or Affiliates (or between Subsidiaries or Affiliates) shall not be
deemed a Termination of Service. Nothing herein contained shall affect the
Employee’s right to participate in and receive benefits under and in accordance
with the then current provisions of any pension, insurance or other employee
welfare plan or program of the Company or any Subsidiary or Affiliate.

 

13.          Company Granting Options. The Company (and not any Subsidiary or
Affiliate) is granting the Employee his or her options. Participation in the
Plan shall not be deemed to constitute, and shall not be deemed by the Employee,
to constitute, an employment or labor relationship of any kind with the Company.

 

14.          Benefits and Rights under the Plan. The Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement. The value of this option and
the underlying shares is an extraordinary item of compensation, which is outside
the scope of Employee’s employment contract (if any). Benefits and rights
provided under the Plan are wholly discretionary and do not constitute regular
or periodic payments. Further, the benefits and rights provided under the Plan
are not to be considered part of the Employee’s normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
vacation, bonuses, long-term service awards, indemnification, pension or
retirement benefits, or any other payments of any kind and, in any event, should
not be considered as compensation for, or relating in any way to, past services
for the Company or any Subsidiary or Affiliate.

 



 A-3 

 

 

15.          Grant of Options at Discretion of Company. The grant of options,
hereunder, is voluntary and occasional and does not create any contractual or
other right to receive future grants of options, or benefits in lieu of options,
even if options have been granted repeatedly in the past. All decisions with
respect to future option grants, if any, will be at the sole discretion of the
Committee.

 

16.         No Claims for Compensation. The Employee is voluntarily
participating in the Plan. The Employee acknowledges that the future value of
the underlying Shares is unknown and cannot be predicted with certainty and if
the underlying Shares do not increase in value, the option will have no value.
Further, in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or diminution
in value of the option resulting from the Employee’s Termination of Service by
the Company or a Subsidiary or Affiliate (for any reason whatsoever and whether
or not in breach of local labor laws) and Employee irrevocably releases the
Company and any Subsidiary or Affiliate from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by executing this Agreement, Employee will be
deemed irrevocably to have waived his or her entitlement to pursue such claim.
Finally, in the event of the Employee’s Termination of Service (whether or not
in breach of local labor laws), unless otherwise determined by the Committee in
its sole discretion, the Employee’s right to receive the option and vest in the
option under the Plan, if any, will terminate effective as of the date of the
Employee’s Termination of Service and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of the Employee’s Termination of Service (whether or not in breach of
local labor laws), the Employee’s right to exercise the option after Termination
of Service, if any, will be measured by the date of the Employee’s Termination
of Service, and will not be extended by any notice period mandated under local
law; the Committee shall have the exclusive discretion to determine when the
Employee’s Termination of Service has occurred.

 

17.          Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Employee’s participation in the Plan, on this
option and the Shares subject to this option and on any other award or Shares
acquired under the Plan, or take any other action, to the extent the Company
determines it is necessary or advisable in order to comply with applicable laws
or facilitate the administration of the Plan. The Employee agrees to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, the Employee acknowledges that the applicable laws of
the country in which the Employee is residing or working at the time of grant,
vesting and exercise of the option or the sale of Shares received pursuant to
the option (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject the Employee to additional
procedural or regulatory requirements that the Employee is and will be solely
responsible for and must fulfill. Such requirements may be outlined in but are
not limited to the Country-Specific Addendum (the “Addendum”) attached hereto,
which forms part of this Agreement. Notwithstanding any provision herein, the
Employee’s participation in the Plan shall be subject to any applicable special
terms and conditions or disclosures as set forth in the Addendum. The Employee
also understands and agrees that if he works, resides, moves to, or otherwise is
or becomes subject to applicable laws or company policies of another
jurisdiction at any time, certain country-specific notices, disclaimers and/or
terms and conditions may apply to him as from the Grant Date, unless otherwise
determined by the Company in its sole discretion.

 

18.          Option is Not Transferable. Except as otherwise expressly provided
herein, this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

 

19.          Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.

 



 A-4 

 

 

20.          Administration of the Plan. The Company will administer the Plan
from the United States.

 

21.         Data Privacy. The Employee hereby explicitly and unambiguously
consents to the collection, use, and transfer, in electronic or other form, of
his or her personal data as described in this document by and among, as
applicable, the Company and its Subsidiaries or Affiliates or third-parties, as
may be selected by the Company, for the exclusive purposes of implementing,
administering and managing the Employee’s participation in the Plan. The
Employee understands that refusal or withdrawal of consent will affect the
Employee’s participation in the Plan; without providing consent, the Employee
will not be able to participate in the Plan or realize benefits (if any) from
this option.

 

The Employee understands that the Company and any Subsidiary or Affiliate or
designated third parties may hold personal information about the Employee,
including, but not limited to, name, home address, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, termination date and reason, electronic mail address,
any shares or directorships held in the Company or any Subsidiary or Affiliate,
details of all options or other entitlement to shares awarded, canceled,
exercised, vested, unvested (“Personal Data”). The Employee further understands
that Personal Data may be transferred to the Company or any Subsidiary or
Affiliate or third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”), that these Data
Recipients may be located in the United States, the Employee’s country (if not
the United States) or elsewhere, and that a Data Recipient’s country may have
different data privacy laws and protections than the Employee’s country. In
particular, the Company may transfer Personal Data to the broker or stock plan
administrator assisting with the Plan, to its legal counsel and tax/accounting
advisor, and to the Subsidiary or Affiliate that is the Employee’s employer and
its payroll provider.

 

The Employee should also refer to the Company’s applicable policies (which are
available to the Employee separately and may be updated from time to time) for
more information regarding the collection, use, storage, and transfer of the
Employee’s Personal Data.

 

22.          Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the option granted under this
Agreement and participation in the Plan or future awards that may be granted
under the Plan or any other Company-related documents by electronic means or to
request the Employee’s consent to participate in the Plan by electronic means.
By accepting this option, whether electronically or otherwise, the Employee
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company, including but not limited to the use of electronic
signatures or click-through electronic acceptance of terms and conditions.

 

23.          Documents in English. The Employee consents to having received the
terms and conditions and any other option communications in English. However, if
the Employee has received this Agreement or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 

24.          Address for Notices. Any notice to be given to the Company under
the terms of this Agreement shall be addressed to the Company, in care of its
Secretary, at 1678 S. Pioneer Rd., Salt Lake City, UT 84104, USA, or at such
other address as the Company may hereafter designate in writing.

 

25.          Binding Agreement. Subject to the limitation on the transferability
of this option contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

26.          Conditions to Exercise. The Exercise Price and the appropriate
amount of Tax Related Items for this option must be paid in the legal tender of
the United States by means of a broker-assisted cashless exercise as set forth
in Paragraph 8 above.

 



 A-5 

 

 

27.          Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.

 

28.          Committee Authority. The Committee shall have all discretion,
power, and authority to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Employee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 

29.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Utah and agree that any
such litigation shall be conducted only in the courts of Utah or the federal
courts of the United States located in Utah and no other courts.

 

30.          Captions. The captions provided herein are for convenience only and
are not to serve as a basis for the interpretation or construction of this
Agreement.

 

31.          Agreement Severable. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

 

32.          Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Employee
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 



 A-6 

 

 

 

VAREX IMAGING CORPORATION

 

2020 Omnibus Stock Plan

 

RESTRICTED STOCK UNIT AGREEMENT

 

Varex Imaging Corporation (the “Company”) hereby awards to the designated
employee (“Employee”), Restricted Stock Units under the Company’s 2020 Omnibus
Stock Plan (the “Plan”). The Restricted Stock Units awarded under this
Restricted Stock Unit Agreement (the “Agreement”) consist of the right to
receive shares of common stock of the Company (“Shares”). The Grant Date is the
date of this Agreement (the “Grant Date”). Subject to the provisions of Appendix
A of this Agreement (“Appendix A”) (attached), which includes the
Country-Specific Addendum, and of the Plan, the principal features of this award
are as follows:

 

Total Number of Restricted Stock Units: [INSERT NUMBER]

 

Scheduled Vesting Dates: Number of Restricted Stock Units     [INSERT VESTING
DATE] [INSERT NUMBER OF RESTRICTED STOCK UNITS VESTING ON EACH VESTING DATE]

 

Your acceptance of this award online at the service provider web-site or, when
provided, your signature of a copy of this Agreement, indicates your agreement
and understanding that this award is subject to all of the terms and conditions
contained in Appendix A and the Plan. For example, important additional
information on vesting and forfeiture of the Restricted Stock Units covered by
this award is contained in Paragraphs 2 through 4 of Appendix A.

 

PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT. YOU CAN REQUEST A COPY OF THE PLAN BY CONTACTING
THE CORPORATE HUMAN RESOURCES OFFICE IN SALT LAKE CITY, UTAH. TO THE EXTENT ANY
CAPITALIZED TERMS USED IN APPENDIX A ARE NOT DEFINED HEREIN, THEY WILL HAVE THE
MEANING ASCRIBED TO THEM IN THE PLAN.

 

VAREX IMAGING CORPORATION EMPLOYEE

 

By:

                Title:  [NAME] 

 



A-1

 

 

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

1.            Award. The Company hereby awards to the Employee under the Plan as
a separate incentive in connection with his or her employment, and not in lieu
of any salary or other compensation for his or her services, an award of [INSERT
NUMBER] Restricted Stock Units on the date hereof, subject to all of the terms
and conditions in this Agreement and the Plan.

 

2.            Vesting Schedule. Except as provided in Paragraphs 3 and 5, the
Restricted Stock Units subject to this Agreement shall vest as to [INSERT
VESTING SCHEDULE]. Restricted Stock Units shall not vest in accordance with any
of the provisions of Paragraph 2 if the Employee has had a Termination of
Service prior to the applicable Vesting Date.

 

3.            Committee Discretion. The Committee, in its absolute discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Restricted Stock Units at any time. If so accelerated,
such Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.

 

4.            Forfeiture. Except as provided in Paragraphs 2, 3, and 5 and
notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units which have not vested at the time of the Employee’s
Termination of Service shall thereupon be forfeited. For the avoidance of doubt
and for purposes of these Restricted Stock Units only, Termination of Service
will not be extended by any notice period or “garden leave” that may be required
contractually or under applicable laws, unless otherwise determined by the
Company in its sole discretion.

 

5.            Death or Disability of Employee. In the event of the Employee's
death or Termination of Service on account of Disability, each Vesting Date of
the Restricted Stock Units subject to this Agreement shall fully accelerate at
the time of the Employee's death or Termination of Service on account of
Disability, respectively. Any distribution or delivery to be made to the
Employee under this Agreement shall, if the Employee is then deceased, be made
to the Employee’s designated beneficiary, or if either no beneficiary survives
the Employee or the Committee does not permit beneficiary designations, to the
administrator or executor of the Employee’s estate. Any designation of a
beneficiary by the Employee shall be effective only if such designation is made
in a form and manner acceptable to the Company. Any transferee must furnish the
Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

6.            Settlement of Restricted Stock Units; Dividend Equivalents.

 

(a)            Status as a Creditor. Unless and until the Restricted Stock Units
have vested in accordance with Paragraph 2, 3 or 5 above, the Employee will have
no settlement right with respect to any Restricted Stock Units. Prior to
settlement of any vested Restricted Stock Units, the vested Restricted Stock
Units will represent an unfunded and unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. The Employee is
an unsecured general creditor of the Company, and settlement of Restricted Stock
Units is subject to the claims of the Company’s creditors.

 

(b)            Form and Timing of Settlement. Restricted Stock Units will
automatically be settled in the form of Shares upon the applicable vesting of
the Restricted Stock Units pursuant to Paragraph 2, 3 or 5 above, or as soon as
administratively practicable thereafter, provided that such Shares will be
issued no later than the date that is the 15th day of the third calendar month
of the applicable year following the year in which the Shares underlying the
vested Restricted Stock Units are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).
Fractional Shares will not be issued upon the vesting of Restricted Stock Units.
Where a fractional Share would be owed to the Employee upon the vesting of
Restricted Stock Units, a cash payment equivalent will be paid in place of any
such fractional Share using the Fair Market Value on the relevant settlement
date. No cash will be issued with respect to the Restricted Stock Units except
as described in the preceding sentence with respect to fractional Shares.

 



A-1

 

 

(c)            Dividend Equivalents. Restricted Stock Units will accrue dividend
equivalents in the event cash dividends are paid with respect to the Shares
having a record date on or after the Grant Date and prior to the date on which
the Restricted Stock Units are settled. Such dividend equivalents will be
converted into cash and paid, if at all, at the same time and otherwise under
the same terms and conditions as apply to the underlying Restricted Stock Units.

 

7.            Tax Liability and Withholding. As a condition to the grant,
vesting and settlement of the Restricted Stock Units, regardless of any action
the Company or any Subsidiary or Affiliate takes with respect to any applicable
taxes or tax withholdings, social contributions, required deductions, or other
payments, if any (collectively, the “Tax-Related Items”), the Employee hereby
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by the Employee is and remains the Employee’s responsibility and may
exceed any amount actually withheld by the Company or any Subsidiary or
Affiliate. The Employee further acknowledges that the Company and its
Subsidiaries and Affiliates (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including the award of the Restricted Stock
Units, the vesting of the Restricted Stock Units, the issuance of Shares in
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
at vesting and the receipt of and settlement of any dividend equivalents; and
(b) do not commit to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Employee’s liability for
Tax-Related Items or achieve any particular tax result. The Employee also agrees
that he or she will not make any claim against the Company, or any of its
Directors, Employees or Subsidiaries or Affiliates related to Tax-Related Items
arising from the Restricted Stock Units. Prior to the relevant taxable event,
the Employee hereby acknowledges and agrees that the Company and any Subsidiary
or Affiliate shall satisfy all their obligations, if any, related to the
Tax-Related Items by withholding all or a portion of any Shares that otherwise
would be issued to the Employee upon settlement of the vested Restricted Stock
Units. Such withheld Shares shall be valued based on the Fair Market Value as of
the date the withholding obligations are satisfied. The Employee hereby
acknowledges that the Employee will not receive a refund in cash or Shares from
the Company or any Subsidiary or Affiliate with respect to any withheld Shares,
whose value exceeds their withholding obligations for Tax-Related Items, and
such excess amount will be included in the taxes that the Company and any
Subsidiary or Affiliate will pay to the applicable tax authorities on the
Employee’s behalf. The Employee must pay to the Company or any Subsidiary or
Affiliate any amount of Tax-Related Items that the Company or any Subsidiary or
Affiliate may be required to withhold that cannot be satisfied by the means
previously described. The Company or any Subsidiary or Affiliate may refuse to
deliver the Shares to the Employee if the Employee fails to comply with the
Employee’s obligations in connection with the Tax-Related Items. The Employee
further acknowledges and agrees that the Employee is solely responsible for
filing all relevant documentation that may be required in relation to the
Restricted Stock Units or any Tax-Related Items other than filings or
documentation that is the specific obligation of the Company or any Subsidiary
or Affiliate pursuant to applicable law, such as but not limited to personal
income tax returns or reporting statements in relation to the grant, vesting or
settlement of the Restricted Stock Units, the holding of Shares or any bank or
brokerage account, the subsequent sale of Shares, and the receipt of any
dividends or dividend equivalents. The Employee also understands that applicable
laws may require varying Share or Restricted Stock Unit valuation methods for
purposes of calculating Tax-Related Items, and the Company and its Subsidiaries
and Affiliates assume no responsibility or liability in relation to any such
valuation or for any calculation or reporting of income or Tax-Related Items
that may be required of the Employee under applicable laws. Further, if the
Employee has become subject to Tax-Related Items in more than one jurisdiction,
the Employee acknowledges that the Company or any Subsidiary or Affiliate may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 



A-2

 

 

8.            Rights as Stockholder. Neither the Employee nor any person
claiming under or through the Employee shall have any of the rights or
privileges of a stockholder of the Company in respect of any Restricted Stock
Units (whether vested or unvested) unless and until such Restricted Stock Units
are settled in Shares and certificates representing such Shares shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee. After such issuance, recordation and
delivery, the Employee shall have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

 

9.            Acknowledgments. The Employee acknowledges and agrees to the
following:

 

·The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time;

 

·The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past;

 

·All determinations with respect to future awards of Restricted Stock Units, if
any, including but not limited to, the times when the Restricted Stock Units
shall be granted or when the Restricted Stock Units shall vest, will be at the
sole discretion of the Committee;

 

·The Employee’s participation in the Plan is voluntary;

 

·The value of the Restricted Stock Units is an extraordinary item of
compensation, which is outside the scope of the Employee’s employment contract
(if any), except as may otherwise be explicitly provided in the Employee’s
employment contract (if any);

 

·The Restricted Stock Units are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating termination,
severance, resignation, termination, redundancy, end of service, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits and in any event, should not be considered as compensation for, or
relating in any way to, past service for the Company or any Subsidiary or
Affiliate;

 

·The future value of the Shares is unknown and cannot be predicted with
certainty;

 

·No claim or entitlement to compensation or damages arises from the termination
of the Award or diminution in value of the Restricted Stock Units or Shares, and
the Employee irrevocably releases the Company and its Subsidiaries or Affiliates
from any such claim that may arise;

 



A-3

 

 

·Neither the Plan nor the Restricted Stock Units shall be construed to create an
employment or service relationship;

 

·Nothing in this Agreement or the Plan shall confer upon the Employee any right
to continue to be employed by, or continue in the service of, the Company or any
Subsidiary or Affiliate or shall interfere with or restrict in any way the
rights of the Company or the Subsidiary or Affiliate, which are hereby expressly
reserved, to terminate the employment of the Employee, subject to applicable
law;

 

·The transfer of employment of the Employee between the Company and any one of
its Subsidiaries or Affiliates (or between Subsidiaries or Affiliates) shall not
be deemed a Termination of Service;

 

·Nothing herein contained shall affect the Employee’s right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance or other employee welfare plan or program of the Company
or any Subsidiary or Affiliate; and

 

·The Company is not obligated, and will have no liability for, failure to issue
or deliver any Shares upon vesting of the Restricted Stock Units unless such
issuance or delivery would comply with the applicable laws, with such compliance
determined by the Company in consultation with its legal counsel. Furthermore,
the Employee understands that the applicable laws of the country in which the
Employee is residing or working at the time of grant and/or vesting of the
Restricted Stock Units (including any rules or regulations governing securities,
foreign exchange, tax, labor or other matters) may restrict or prevent the
settlement of the Restricted Stock Units and neither the Company nor any
Subsidiary or Affiliate assumes liability in relation to the Restricted Stock
Units in such case. The Restricted Stock Units may not be settled until such
time as the Plan has been approved by the holders of capital stock of the
Company, or if the issuance of such Shares would constitute a violation of any
applicable laws, including any applicable U.S. federal or state securities laws
or any other law or regulation. As a condition to the settlement of the
Restricted Stock Units, the Company may require the Employee to make any
representation and warranty to the Company as may be required by the applicable
laws.

 

·The Employee understands and agrees that unless otherwise permitted by the
Company, any cross-border cash remittance made to transfer proceeds received
upon the sale of Shares my need to be made through a locally authorized
financial institution or registered foreign exchange agency and may require the
Employee to provide to such entity certain information regarding the
transaction. Moreover, the Employee understands and agrees that the future value
of the underlying Shares is unknown and cannot be predicted with certainty and
may decrease in value, even below the fair market value on the Grant Date. The
Employee understands that neither the Company nor any Subsidiary or Affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any Subsidiary or
Affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units (or the calculation of
income or Tax-Related Items thereunder).

 



A-4

 

 

10.          Changes in Stock. In the event that as a result of a stock
dividend, stock split, reclassification, recapitalization, combination of Shares
or the adjustment in capital stock of the Company or otherwise, or as a result
of a merger, consolidation, spin-off or other reorganization, the Company’s
common stock shall be increased, reduced or otherwise changed, the Restricted
Stock Units shall be properly adjusted.

 

11.          Address for Notices. Any notice to be given to the Company under
the terms of this Agreement shall be addressed to the Company, in care of its
Secretary, at 1678 S. Pioneer Rd. Salt Lake City, UT 84104, USA or at such other
address as the Company may hereafter designate in writing.

 

12.          Restrictions on Transfer. Except as provided in Paragraph 5 above,
this award and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this award, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this award and the rights and privileges conferred hereby
immediately shall become null and void. Regardless of whether the transfer or
issuance of the Shares to be issued pursuant to this Agreement has been
registered under the 1933 Act or has been registered or qualified under the
securities laws of any state or other jurisdiction, the Company may impose
additional restrictions upon the sale, pledge, or other transfer of the Shares
(including the placement of appropriate legends on stock certificates and the
issuance of stop-transfer instructions to the Company’s transfer agent) if, in
the judgment of the Company and the Company’s counsel, such restrictions are
necessary in order to achieve compliance with the provisions of the 1933 Act,
the securities laws of any state, or any other law. Stock certificates
evidencing the Shares issued pursuant to this Agreement, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable laws or pursuant to this Agreement.

 

13.          Binding Agreement. Subject to the limitation on the transferability
of this award contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

14.          Conditions for Issuance of Certificates for Stock. The Shares
deliverable to the Employee upon settlement of vested Restricted Stock Units may
be either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; (c) the approval or
other clearance from any state or federal governmental regulatory body, which
the Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Vesting Date as the Committee may establish from time to time for reasons of
administrative convenience.

 

15.          Plan Governs. This Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

 

16.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Utah and agree that any
such litigation shall be conducted only in the courts of Utah or the federal
courts of the United States located in Utah and no other courts.

 



A-5

 

 

17.          Committee Authority. The Committee shall have the power to
interpret the Plan and this Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement. In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan and this Agreement.

 

18.          Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Employee’s participation in the Plan, on the
Restricted Stock Units and the Shares subject to the Restricted Stock Units and
on any other award or Shares acquired under the Plan, or take any other action,
to the extent the Company determines it is necessary or advisable in order to
comply with applicable laws or facilitate the administration of the Plan. The
Employee agrees to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Furthermore, the Employee acknowledges
that the applicable laws of the country in which the Employee is residing or
working at the time of grant, vesting and settlement of the Restricted Stock
Units or the sale of Shares received pursuant to the Restricted Stock Units
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject the Employee to additional procedural or
regulatory requirements that the Employee is and will be solely responsible for
and must fulfill. Such requirements may be outlined in but are not limited to
the Country-Specific Addendum (the “Addendum”) attached hereto, which forms part
of this Agreement. Notwithstanding any provision herein, the Employee’s
participation in the Plan shall be subject to any applicable special terms and
conditions or disclosures as set forth in the Addendum. The Employee also
understands and agrees that if he works, resides, moves to, or otherwise is or
becomes subject to applicable laws or Company policies of another jurisdiction
at any time, certain country-specific notices, disclaimers and/or terms and
conditions may apply to him as from the Grant Date, unless otherwise determined
by the Company in its sole discretion.

 

19.          Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

20.          Severability. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

21.          Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Employee
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

22.          Amendment, Suspension or Termination of the Plan. By accepting this
award, the Employee expressly warrants that he or she has received a right to an
equity-based award under the Plan, and has received, read, and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended, or terminated by the Company at any
time.

 



A-6

 

 

23.          Compliance with Laws and Regulations. The Employee understands that
the vesting of the Restricted Stock Units under the Plan and the issuance,
transfer, assignment, sale, or other dealings of the Shares shall be subject to
compliance by the Company (or any Subsidiary or Affiliate) and the Employee with
all applicable requirements under the laws, rules, and regulations of the
country of which the Employee is a resident. Furthermore, the Employee agrees
that he or she will not acquire Shares pursuant to the Plan except in compliance
with all under the laws, rules, and regulations of the country of which the
Employee is a resident.

 

24.          Data Privacy. The Employee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data by and among, as applicable, the Company and its
Subsidiaries, Affiliates or third-parties, as may be selected by the Company,
for the exclusive purpose of implementing, administering and managing the
Employee’s participation in the Plan. The Employee understands that refusal or
withdrawal of consent will affect the Employee’s participation in the Plan;
without providing consent, the Employee will not be able to vest or realize
benefits (if any) from the Restricted Stock Units.

 

The Employee understands that the Company and any Subsidiary or Affiliate or
designated third parties may hold certain personal information about the
Employee including, but not limited to, the Employee’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, termination
date, and reason, electronic mail address, number of Shares held and the details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding for the purpose of implementing,
administering and managing the Employee’s participation in the Plan (“Personal
Data”). The Employee further understands that Personal Data may be transferred
to the Company or any Subsidiary or Affiliate, or to any third parties assisting
in the implementation, administration and management of the Plan (“Data
Recipients”); that these Data Recipients may be located in the United States,
the Employee’s country (if not the United States) or elsewhere, and that a Data
Recipient’s country may have different data privacy laws and protections than
the Employee’s country. In particular, the Company may transfer Personal Data to
the broker or stock plan administrator assisting with the Plan, to its legal
counsel and tax/accounting advisor, and to the Subsidiary or Affiliate that is
the Employee’s employer and its payroll provider.

 

The Employee should also refer to the Company’s applicable policies (which are
available to the Employee separately and may be updated from time to time) for
more information regarding the collection, use, storage, and transfer of the
Employee’s Personal Data.

 

25.          Electronic Delivery: The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units granted
under this Agreement and participation in the Plan or future awards that may be
granted under the Plan or any other Company-related documents by electronic
means or to request the Employee’s consent to participate in the Plan by
electronic means. By accepting this award of Restricted Stock Units, whether
electronically or otherwise, the Employee hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company, including but not
limited to the use of electronic signatures or click-through electronic
acceptance of terms and conditions.

 



A-7

 

 

26.          Documents in English. To the extent the Employee has been provided
with a copy of this Agreement, the Plan, or any other documents relating to the
Restricted Stock Units in a language other than English, the English language
documents will prevail in case of any ambiguities or divergences as a result of
translation.

 



A-8

 

 

 

VAREX IMAGING CORPORATION

 

Grant Agreement – Deferred Stock Units

 

GRANT AGREEMENT made effective as of ____________, 20__ (the “Grant Date”)
between Varex Imaging Corporation, a Delaware corporation (the “Company”), and
____________ (the “Director”).

 

1.           Grant of Deferred Stock Deferred Stock Units. The Company hereby
grants to the Director ____________ Deferred Stock Units. Each Deferred Stock
Unit shall be deemed to be the equivalent of one Share.

 

2.           Subject to the Plan. The Agreement is subject to, and governed by,
the provisions of the Varex Imaging Corporation 2020 Omnibus Stock Plan (the
“Plan”) and, unless the context requires otherwise, terms used herein shall have
the same meaning as in the Plan. In the event of a conflict between the
provisions of the Plan and this Agreement, the Plan shall control.

 

3.           Account. The Company shall credit to a bookkeeping account (the
“Account”) maintained by the Company for the Director’s benefit the Deferred
Stock Units. On each date that cash dividends are paid on the Shares, the
Company will credit the Account with a number of additional Deferred Stock Units
equal to the result of dividing (i) the product of the total number of Deferred
Stock Units credited to the Account on the record date for such dividend and the
per Share amount of such dividend by (ii) the Fair Market Value of one Share on
the date such dividend is paid by the Company to stockholders. The additional
Deferred Stock Units shall be or become vested to the same extent as the
Deferred Stock Units that resulted in the crediting of such additional Deferred
Stock Units.

 

4.           Vesting. All of the Deferred Stock Units shall initially be
unvested. 100% of the Deferred Stock Units shall become vested on the earlier of
(i) the one-year anniversary of the [Grant Date/most recently completed Annual
Meeting of Stockholders] and (ii) the next Annual Meeting of Stockholders that
occurs after the Grant Date (the “Vesting Date”), provided the Director has
continued on the Board until the end of such Vesting Date. All of the Deferred
Stock Units credited to the Account shall become fully vested upon the
occurrence of a Change in Control (as defined in Appendix A) or in accordance
with Section 5.

 

5.           Termination of Service. In the event of the Director’s Termination
of Service, other than as a result of death, Disability or Retirement (as
defined in Appendix A), the Deferred Stock Units credited to the Account that
were not vested on the date of such Termination of Service shall be immediately
forfeited. In the event of the Director’s death, Disability or Retirement while
serving on the Board, all of the Deferred Stock Units credited to the Account
shall become fully vested. For Directors who are United States taxpayers,
“Termination of Service” shall mean “separation from service” as that term is
defined in Section 409A of the Code and the applicable guidance issued by the
Secretary of the Treasury thereunder.

 

6.           Forfeiture upon Engaging in Detrimental Activities. If, at any time
within one (1) year after the Director’s Termination of Service for any reason,
the Director engages in any activity in competition with any activity of the
Company, or inimical, contrary or harmful to the interests of the Company,
including, but not limited to: (i) conduct related to the Director’s service on
the Board for which either criminal or civil penalties against the Director may
be sought, (ii) violation of the Company’s policies, or (iii) disclosure or
misuse of any confidential information or material concerning the Company, then
subject to applicable laws, (A) the Deferred Stock Units shall be forfeited
effective as of the date on which the Director enters into such activity, and
(B) the Director shall within ten (10) days after written notice from the
Company return to the Company the Shares paid by the Company to the Director
with respect to the Deferred Stock Units and, if the Director has previously
sold all or a portion of the Shares paid to the Director by the Company, the
Director shall pay the proceeds of such sale to the Company.

 



1

 

 

7.           Service Acknowledgments. Nothing in this Agreement or the Plan
shall confer upon the Director any right to continue service on the Board of the
Company or its Subsidiaries or Affiliates (as the case may be). In addition, the
Director acknowledges and agrees to the following:

 

(a)          The Plan is discretionary in nature and the Company may amend,
suspend, or terminate it at any time;

 

(b)          The grant of the Deferred Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Deferred Stock Units, or benefits in lieu of the Deferred Stock Units even if
the Deferred Stock Units have been granted repeatedly in the past;

 

(c)          All determinations with respect to such future Deferred Stock
Units, if any, including but not limited to, the times when the Deferred Stock
Units shall be granted or when the Deferred Stock Units shall vest, will be at
the sole discretion of the Board;

 

(d)          The Director’s participation in the Plan is voluntary;

 

(e)          The value of the Deferred Stock Units is an extraordinary item of
compensation, which is outside the scope of the Director’s service contract (if
any), except as may otherwise be explicitly provided in the Director’s service
contract (if any);

 

(f)           The Deferred Stock Units are not part of normal or expected
compensation for any purpose, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service, or similar
payments, or bonuses, long-service awards, pension or retirement benefits;

 

(g)          The future value of the Shares is unknown and cannot be predicted
with certainty;

 

(h)          No claim or entitlement to compensation or damages arises from the
termination of the Deferred Stock Units or diminution in value of the Deferred
Stock Units or Shares and the Director irrevocably release the Company and its
Subsidiaries or Affiliates from any such claim that may arise;

 

(i)           Neither the Plan nor the Deferred Stock Units shall be construed
to create an employment or service relationship where any such relationship did
not otherwise already exist;

 

(j)           Neither the Plan nor the Deferred Stock Units shall be construed
to create an employment or service relationship;

 

(k)          The Company is not obligated, and will have no liability for
failure to issue or deliver any Shares upon vesting of the Deferred Stock Units
unless such issuance or delivery would comply with the applicable laws, with
such compliance determined by the Company in consultation with its legal
counsel. Furthermore, the Director understands that the applicable laws of the
country in which the Director is residing or serving on the Board at the time of
grant and/or vesting of the Deferred Stock Units (including any rules or
regulations governing securities, foreign exchange, tax, labor or other matters)
may restrict or prevent the settlement of the Deferred Stock Units and neither
the Company nor any Subsidiary or Affiliate assumes liability in relation to the
Deferred Stock Units in such case. The Deferred Stock Units may not be settled
if the issuance of such Shares would constitute a violation of any applicable
laws, including any applicable U.S. federal or state securities laws or any
other law or regulation. As a condition to the settlement of the Deferred Stock
Units, the Company may require the Director to make any representation and
warranty to the Company as may be required by the applicable laws.

 



2

 

 

8.           Payment of Deferred Stock Units. The Company shall make a payment
to the Director of the vested Deferred Stock Units credited to the Account as
provided in Section 9 upon the earliest of (i) the Director’s Termination of
Service for any reason, (ii) the third anniversary of the [Grant Date/most
recently completed Annual Meeting of Stockholders], (iii) a Change in Control
that qualifies as a change in control event under Section 409A of the Code and
the Treasury Regulations promulgated thereunder, or (iv) the Director’s death
(in accordance with the provisions of Section 10); provided that if payment is
made pursuant to Section 8(i) and the Director is deemed at the time of such
Termination of Service to be a “specified” employee under Section 409A of the
Code, then payment shall not be made or commence until the earliest of (i) the
expiration of the six (6)-month period measured from the date of Director’s
Termination of Service; or (ii) the date of Director’s death following such
Termination of Service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to Director,
including (without limitation) the additional 20% tax for which Director would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.

 

9.           Form of Payment. Payments pursuant to Section 8 shall be made in
Shares equal to the number of vested Deferred Stock Units credited to the
Account. Payment shall be made as soon as practicable after the applicable
payment date, but in no event later than 30 days after the date established
pursuant to Section 8. The Director understands and agrees that the Company is
neither responsible for any foreign exchange fluctuations between the Director’s
local currency and the United States Dollar that may affect the value of the
Deferred Stock Units nor liable for any decrease in the value of this award or
the underlying Shares.

 

10.         Beneficiary. In the event of the Director’s death prior to payment
of the Deferred Stock Units credited to the Account, payment shall be made to
the last beneficiary designated in writing that is received by the Company prior
to the Director’s death or, if no designated beneficiary survives the Director,
such payment shall be made to the Director’s estate.

 

11.         Source of Payments. The Director’s right to receive payment under
this Agreement shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company. The Director has only the status of a
general unsecured creditor hereunder, and this Agreement constitutes only a
promise by the Company to pay the value of the Account on the payment date.

 



3

 

 

12.         Tax Liability and Withholding. As a condition to the grant, vesting
and settlement of the Deferred Stock Units, regardless of any action the Company
or any Subsidiary or Affiliate takes with respect to any applicable taxes or tax
withholdings, social contributions, required deductions, or other payments, if
any (collectively, the “Tax-Related Items”), the Director hereby acknowledges
and agrees that the ultimate liability for all Tax-Related Items legally due by
the Director is and remains the Director’s responsibility and that the Company
and its Subsidiaries and Affiliates (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Deferred Stock Units, including the award of the Deferred Stock Units,
the vesting of the Deferred Stock Units, the issuance of Shares in settlement of
the Deferred Stock Units, the subsequent sale of Shares acquired at vesting and
the receipt of and settlement of any dividend equivalents; and (b) do not commit
to structure the terms of the Award or any aspect of the Deferred Stock Units to
reduce or eliminate the Director’s liability for Tax-Related Items or achieve
any particular tax result. The Director also agrees that he or she will not make
any claim against the Company, or any of its Directors, Employees or
Subsidiaries or Affiliates related to Tax-Related Items arising from the
Deferred Stock Units. Prior to the relevant taxable event, the Director hereby
acknowledges and agrees that the Company and any Subsidiary or Affiliate shall
satisfy all their obligations, if any, related to the Tax-Related Items by
withholding all or a portion of any Shares that otherwise would be issued to the
Director upon settlement of the vested Deferred Stock Units. Such withheld
Shares shall be valued based on the Fair Market Value as of the date the
withholding obligations are satisfied. The Director hereby acknowledges that the
Director will not receive a refund in cash or Shares from the Company or any
Subsidiary or Affiliate with respect to any withheld Shares, whose value exceeds
their withholding obligations for Tax-Related Items, and such excess amount will
be included in the taxes that the Company and any Subsidiary or Affiliate will
pay to the applicable tax authorities on the Director’s behalf. The Director
must pay to the Company or any Subsidiary or Affiliate, any amount of
Tax-Related Items that the Company or any Subsidiary or Affiliate may be
required to withhold that cannot be satisfied by the means previously described.
The Company or any Subsidiary or Affiliate may refuse to deliver the Shares to
the Director if the Director fails to comply with the Director’s obligations in
connection with the Tax-Related Items. The Director further acknowledges and
agrees that the Director is solely responsible for filing all relevant
documentation that may be required in relation to the Deferred Stock Units or
any Tax-Related Items other than filings or documentation that is the specific
obligation of the Company or any Subsidiary or Affiliate pursuant to applicable
law, such as but not limited to personal income tax returns or reporting
statements in relation to the grant, vesting or settlement of the Deferred Stock
Units, the holding of Shares or any bank or brokerage account, the subsequent
sale of Shares, and the receipt of any dividends or dividend equivalents. The
Director also understands that applicable laws may require varying Share or
Deferred Stock Unit valuation methods for purposes of calculating Tax-Related
Items, and the Company and its Subsidiaries and Affiliates assume no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
the Director under applicable laws. Further, if the Director has become subject
to Tax-Related Items in more than one jurisdiction, the Director acknowledges
that the Company or any Subsidiary or Affiliate may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

13.            Data Protection. The Director hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data by and among, as applicable, the Company and any
Subsidiary or Affiliates or third-parties, as may be selected by the Company,
for the exclusive purpose of implementing, administering and managing the
Director’s participation in the Plan. The Director understands that refusal or
withdrawal of consent will affect the Director’s participation in the Plan;
without providing consent, the Director will not be able to vest or realize
benefits (if any) from the Deferred Stock Units.

 

The Director understands that the Company and any Subsidiary or Affiliates or
designated third parties may hold certain personal information about the
Director including, but not limited to, the Director’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), compensation information, nationality, job
title, number of Shares held and the details of the Deferred Stock Units or any
other entitlement to Shares awarded, cancelled, vested, unvested or outstanding
for the purpose of implementing, administering and managing the Director’s
participation in the Plan (“Personal Data”). The Director further understands
that Personal Data may be transferred to the Company or any Subsidiary or
Affiliate, or to any third parties assisting in the implementation,
administration and management of the Plan (“Data Recipients”); that these Data
Recipients may be located in the United States, the Director’s country (if not
the United States) or elsewhere, and that the Data Recipients’ country may have
different data privacy laws and protections than the Director’s country. In
particular, the Company may transfer Personal Data to the broker or stock plan
administrator assisting with the Plan, to its legal counsel and tax/accounting
advisor.

 



4

 

 

The Director should also refer to the Company’s applicable policies (which are
available to the Director separately and may be updated from time to time) for
more information regarding the collection, use, storage, and transfer of the
Director’s Personal Data.

 

14.         Nontransferability. Except as otherwise permitted under the Plan,
this Agreement shall not be assignable or transferable by the Director or by the
Company (other than to successors of the Company) and no amounts payable under
this Agreement, or any rights therein, shall be subject in any manner to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, levy,
lien, attachment, garnishment, debt or other charge or disposition of any kind.

 

15.         Notices. All notices required or permitted under this Agreement
shall be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party. Notice given
by mail shall be deemed delivered at the time and on the date the same is
postmarked.

 

Notices to the Company should be addressed to:

 

Varex Imaging Corporation
1678 S. Pioneer Rd.

Salt Lake City, UT 84104
Attention: General Counsel

 

Notices to the Director should be addressed to the Director at the Director’s
address as it appears on the Company’s records. The Company or the Director may
by writing to the other party, designate a different address for notices.

 

16.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the heirs, legatees, distributees, executors and
administrators of the Director and the successors and assigns of the Company.

 

17.         Governing Law and Forum. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware, other than
its conflict of laws principles. The parties agree that any action or proceeding
arising from or relating to this Agreement must be brought exclusively in a
court of competent jurisdiction, federal or state, located in Utah and in no
other jurisdiction.

 



5

 

 

18.         Compliance with Laws and Regulations. The Director understands that
the grant, vesting and payments of the Deferred Stock Units under the Plan and
the issuance, transfer, assignment, sale, or other dealings of the Shares shall
be subject to compliance by the Company (and its Subsidiaries or Affiliates) and
the Director with all applicable laws, rules, and regulations. Furthermore, the
Director agrees that he or she will not acquire Shares pursuant to the Plan
except in compliance with all applicable laws, rules and regulations. Any
cross-border remittance made to transfer proceeds received upon the sale of
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require the Director to provide such
entity with certain information regarding the transaction. Moreover, the
Director understands and agrees that the future value of the underlying Shares
is unknown and cannot be predicted with certainty and may decrease in value,
even below the fair market value of the Shares on the date that the Deferred
Stock Units were granted. The Director understands that the Company is not
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company in its sole discretion of
an applicable foreign currency exchange rate that may affect the value of the
Deferred Stock Units (or the calculation of income or Tax-Related Items
thereunder). Notwithstanding anything else this Agreement, the Company reserves
the right to impose other requirements on the Director’s participation in the
Plan or on the Deferred Stock Units and any Shares acquired under the Plan, or
take any other action, to the extent the Company determines it is necessary or
advisable in order to comply with applicable law or to facilitate the
administration of the Plan and to require the Director to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
The Director understands that the laws of the country in which he/she is
residing at the time of grant, vesting or payment of the Deferred Stock Units
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters) may restrict the Deferred Stock Units or may subject the
Director to additional procedural or regulatory requirements he/she is solely
responsible for and will have to independently fulfill in relation to the
Deferred Stock Units. Such restrictions, procedures, requirements, terms, and
conditions may be set forth (but are not limited to those) in the
Country-Specific Addendum (the “Addendum”) attached hereto, which constitutes
part of this Agreement. Notwithstanding any provision herein, the Director’s
participation in the Plan shall be subject to any applicable special terms and
conditions or disclosures as set forth in the Addendum. The Director also
understands and agrees that if he serves on the Board, resides, moves to, or
otherwise is or becomes subject to applicable laws or Company policies of
another jurisdiction at any time, certain country-specific notices, disclaimers
and/or terms and conditions may apply to him as from the date of grant, unless
otherwise determined by the Company in its sole discretion.

 

19.         Entire Agreement; Modification. This Agreement and the Plan
constitute the entire agreement between the parties relative to the subject
matter hereof, and supersede all proposals, written or oral, and all other
communications between the parties relating to the subject matter of this
Agreement. This Agreement may be modified, amended or rescinded only by a
written agreement executed by both parties.

 

20.         Compliance with Section 409A of the Code. This Agreement is intended
to comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Payment under this Agreement shall be made in a manner that
will comply with Section 409A of the Code, including regulations or other
guidance issued with respect thereto, as determined by the Committee. Any
provision of this Agreement that would cause the payment or settlement thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under
Section 409A of the Code.

 

21.          Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 



6

 

 

22.         Communication, Electronic Delivery and Execution. The Company may,
in its sole discretion, decide to deliver any documents related to Deferred
Stock Units awarded under the Plan or future Deferred Stock Units that may be
awarded under the Plan by electronic means or request Director’s consent to
participate in the Plan by electronic means. By accepting this grant, whether
electronically or otherwise, the Director hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company. Electronic execution of this
Agreement and/or other documents shall have the same binding effect as a written
or hard copy signature and accordingly, shall bind the Director and the Company
to all of the terms and conditions set forth in the Plan, this Agreement and/or
such other documents. To the extent the Director has been provided with a copy
of this Agreement, the Plan, or any other documentation relating to the option
in a language other than English, the English language documents will prevail in
case of ambiguities or divergences as a result of translation.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Director, effective as of the date at the top of this Agreement.

 



7

 

 

APPENDIX A

 

“Change in Control” means and shall be deemed to have occurred as of the date of
the first to occur of the following events:

 

(a)          Any Person or Group (other than a Person or Group who effectively
controls the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi)) acquires stock of the Company that, together with
stock held by such Person or Group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. However, if any
Person or Group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Group is not considered to cause a Change
in Control. An increase in the percentage of stock owned by any Person or Group
as a result of a transaction in which the Company acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
subsection. This subsection applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;

 

(b)          Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company. However, if any Person or Group is
considered to effectively control the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vi), the acquisition of additional stock by
the same Person or Group is not considered to cause a Change in Control;

 

(c)          A majority of members of the Company’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or

 

(d)          Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (d) as a result of a transfer to an entity
that is controlled by the stockholders of the Company immediately after the
transfer as follows:

 

(i)           A stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(ii)          An entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;

 

(iii)         A Person or Group that owns, directly or indirectly, 50% or more
of the total value or voting power of all the outstanding stock of the Company;
or

 

(iv)         An entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, by a person described in clause (iii) above.

 



1

 

 

For purposes of clauses (ii), (iii), and (iv) above, a Person’s or a Group’s
status is determined immediately after the transfer of assets.

 

For these purposes, the term “Person” shall mean an individual, Company,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof or any other person, in each case, to the extent consistent with
Treasury Regulation Section 1.409A-3(i)(5). The term “Group” shall have the
meaning set forth in Treasury Regulation Section 1.409A-3(i)(5), or any
successor thereto in effect at the time a determination of whether a Change of
Control has occurred is being made.

 

“Retirement” means the Director has attained a minimum of 65 years of age and
has provided a minimum of three (3) years of service as a member of the Board of
Directors of the Company.

 



2

 